Title: To Benjamin Franklin from Dumas, 11 May 1781
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur
La haie May 11e. 1781
J’aurai l’honneur, mardi ou jeudi prochain, au plus tard, de répondre à toutes vos précédentes. J’ai été effectivement mal, depuis plusieurs semaines d’indigestions & sciatiques, qui ne m’ont pourtant pas empêché d’être actif pour le service des E.U. La glace est rompue ici, comme vous verrez par le Meme. ci-joint de S. E. Mr. Adams qui se présenta il y a aujourd’hui 8 jours chez le Président de L. h. P. lequel s’excusa de recevoir le Meme., sur ce que la Rep. n’avoit pas encore reconnu la Souveraineté Américaine; mais il promit de faire son rapport à L. H. P., du cas. Il le fit une heure après. Ce rapport fut annoté, comme de coutume; & les Deputés demanderent tous, sans exception, copie de la note pour l’envoyer à leurs Provinces respectives, où elle fera le sujet des Délibérations des Etats provinciaux. En attendant, je viens, par ordre de Mr. Adams, de publier ce Meme. en Anglois, françois & hollandois. Voici le françois, qui est de ma façon, avoué & signé de Mr. Adams. Je vous enverrai l’Anglois l’ordinaire prochain, & suis en attendant avec tout le respect inaltérable qui vous est voué, Monsieur, Votre très-humble & très-obeissant serviteur
Dumas


Les Lettres de Petersbourg sont si bonnes pour la rep. & contre les Anglois, qu’on en cache le contenu au public, tant qu’on peut.
Il est sorti enfin du Texel une petite Escadre de 6 petits vaisseaux de guerre.

On débite ici bien maladroitement (car il falloit attendre une semaine de plus, pour laisser aux Lettres le temps d’aller en Ange. & de revenir) que la Gr. Br. menace, si Mr. Adams est admis & l’Indepce. reconnue, de faire revenir Darby du Détroit, pardonner à l’Amerique, à la fce. & à l’Esp:, & écraser la rep. de tout le poids de la Gr. Brete.
Passy à S. E. Mr. B. Franklin

 
Addressed: à Son Excellence / Monsieur B. Franklin / Min. Plenipo: des Etats-Unis / &c. / Passy./.
